Citation Nr: 1536831	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-00 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left knee disability as secondary to service-connected right knee disability.

3.  Entitlement to service connection for low back disability as secondary to service-connected right knee disability.

4.  Entitlement to service connection for heart disability, to include atrial fibrillation (AF) and ischemic heart disease (IHD) as due to herbicide exposure and type II diabetes mellitus.

5.  Entitlement to service connection for an acquired mental disorder other than PTSD, to include depression.

6.  Entitlement to an increased rating for right knee osteoarthritis (instability), currently evaluated as 10 percent disabling.
7.  Entitlement to an initial rating higher than 10 percent for right knee osteoarthritis (limitation of flexion).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A February 2010 rating decision granted service connection for right knee LOM on flexion with an initial 10-percent rating, effective in June 2009; decreased the rating for LOM on extension from 10 percent to 0 percent, effective December 2009; and, denied the low back claim.  A December 2011 rating decision-in pertinent part, denied the heart disability claim; and, a May 2012 rating decision denied the acquired mental disorder claim.  The Veteran's representative specifically limited the Notice of Disagreement (NOD) with the December 2011 rating decision to the heart disorder; and, the NOD with the February 2010 rating decision was limited to the LOM on flexion rating.

A February 2012 rating decision denied a TDIU, for which the Veteran did not perfect an appeal.  The Board, however, takes jurisdiction of the issue as it pertains to the evaluation of the disability on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In order to conform the claims to the evidence of record, the Board has styled the issues related the mental disorders as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability).

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

Additional medical records were added to the virtual claims file after the Veteran's appeal was certified to the Board.  In his March 2015 response to a Board letter, also dated in March 2015, the Veteran waived initial RO review of the evidence.  Hence, the Board may consider it.  See 38 C.F.R. § 20.1304 (2014).

The issues of entitlement to service connection for left knee disability; low back disability, both as due to right knee disability; the heart disability; and, acquired mental disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that there is no diagnosis of PTSD.

2.  The right knee disability manifests with painful, noncompensable LOM on flexion and extension.  Neither instability nor ankylosis has manifested at any time during the rating period on appeal.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).

2.  Right knee osteoarthritis (instability) is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.951(b), 4.1, 4.10, 4.71a, Diagnostic Code (DC) 5257.

3.  The requirements for a rating higher than 10 percent for right knee LOM on flexion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59 4.71a, DC 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decisions appealed, in letters of April 2010 and March 2012, the RO provided the Veteran time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Further, neither the Veteran nor his representative has asserted any specific notice-related error.  See Shinseki v. Sanders, 556 U.S. 396, 407 (2009).  Hence, the Board finds that VA complied with the VCAA notice requirements.
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA outpatient records, Compensation and Pension examination reports, and the records obtained from the Social Security Administration (SSA) are in the claims file.  When VA endeavors to afford a claimant an examination, VA must insure that the examination is adequate for the purposes for which it was conducted.    Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations of record are consistent with the medical evidence of record and are adequate for appellate review purposes.

Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

General Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
  
Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Requirements for Service Connection for PTSD

Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.

VA has implemented DSM-5.  The Secretary, VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in January 2014.  Hence, his claim is governed by DSM-IV.
Analysis

Part of the requirements for entitlement to service connection is that there must be evidence of a diagnosed disorder at the time a claim is filed, or at any during the development or adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

The extensive medical records in the claims file reflect no diagnosis of PTSD.  One VA outpatient entry of February 2012 notes that a PTSD screen of the Veteran was negative.  Interestingly, neither does the Veteran's representative assert that there is a diagnosis of PTSD.  The Board also notes that there is no record of the Veteran having asserted any specific in-service stressor to which a diagnosis of PTSD might be linked.  As noted, the VCAA notice letter informed the Veteran of the evidence needed to prove his claim.  In the absence of a medical diagnosis of PTSD, the Board is constrained to deny the claim.  Cohen v. Brown, 10 Vet. App. 128 (1997);  38 C.F.R. §§ 3.303, 3.304(f).

Increased Rating

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

 If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

Analysis

By way of history, the Veteran injured his right knee in active service while playing football.  His treatment included an arthroscopy to shave the meniscus.  A September 1980 rating decision granted service connection for residuals of patella fracture with a 10-percent rating based on code 5257.  A May 2006 rating decision granted service connection for LOM on extension with an initial 10-percent rating, effective in October 2005.  VA received the Veteran's current claim for an increased rating in June 2009.

The December 2009 VA examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The examination report reflects that the Veteran complained of constant pain, locking, and giving away, the latter two having caused him to fall.  He reported further that weather-especially rain, aggravated his pain, and that he could only walk for a few yards and stand for a few minutes.  The Veteran assessed his pain as from 5/10 to 8/10.  The Veteran also reported that his providers had informed him that he needed a total knee replacement, but he needed to lose a significant amount of weight and obtain cardiac clearance.  He used a knee brace and a cane to assist with ambulation.

Physical examination revealed knee deformity via swelling, crepitus, and tenderness.  ROM was 0 to 85 degrees with pain throughout the movement.  The examiner noted that X-rays were read as having shown severe osteoarthritis.

The Board notes that the September 1980 rating decision reflects that the RO evaluated the Veteran's right knee under DC 5257, which rates instability.  See 38 C.F.R. § 4.71a.  The February 2010 rating decision correctly noted that the rating was protected.  38 C.F.R. § 3.951.  The decision separately rated flexion and extension.

Traumatic arthritis is rated under DC 5003 as degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate DCs for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20-percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  DC 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.  Even without X-ray findings, where the evidence shows pain throughout the ROM, the minimum compensable rating is warranted, even if the LOM is otherwise noncompensable.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The current evaluation under DC 5257 contemplates slight instability.  In order to warrant a higher evaluation, there must be moderate instability.  The flexion evaluation contemplates painful motion.  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be limitation of flexion to 30 degrees, 38 C.F.R. § 4.7.  A separate compensable evaluation may be assigned for extension limited to 10 degrees.

As set forth above, the objective findings on clinical examination showed the right knee LOM at 0 to 85 degrees, which was noncompensable on both flexion and extension.  Id.  Hence, the Board finds the right knee was appropriately rated.  The Board finds that a higher rating was not met or approximated, as the examination report reflects that repetitive-use testing revealed no additional loss of ROM.  See 38 C.F.R. §§ 4.40, 4.45.  The Board acknowledges the Veteran's reports of constant pain, and the severe impact on his activities of daily living, as noted in the examination report.  His functional loss due to his pain, etc., however, is addressed by the 10-percent rating.  It is not the existence of pain, etc., that garners a particular rating, but the functional loss due to the pain.  See Mitchell, 25 Vet. App. 32; see also 38 C.F.R. § 4.1.  The Board also notes that the objective findings on clinical examination revealed the right knee to be stable.  Hence, there is no factual basis for a separate increase under DC 5257 for instability.
 
In his April 2010 NOD, the Veteran emphasized his constant pain.  He asserted that it was difficult for him to put much weight on the right knee or use stairs without pain.  The Veteran asserted that the brace did not help much, and that at times he had to rest for relief from pain.

Another examination was conducted in August 2011.  The examination report reflects that the examiner conducted a review of the claims file, and that the Veteran reported his history essentially as at the 2010 examination.  He reported that any attempt to stoop or walk during adverse weather triggered his symptoms.  Rest and medication provided some relief of his symptoms.  Physical examination revealed tenderness of the knee joint.  ROM was 0 to 110 degrees with pain.  The examiner noted the Veteran's functional loss due to his symptoms to be less movement than normal, weakened movement, excess fatigability, pain on movement, and swelling.

The Board finds that the objective findings on clinical examination revealed that the Veteran's right knee continued to more nearly approximate the assigned 10-percent rating, as his LOM on flexion was otherwise noncompensable.  38 C.F.R. § 4.71, DC 5260.

The Board notes the examiner's finding of weakened movement and excess fatigability, but also notes that the examiner noted that motor strength on examination was normal for both flexion and extension at 5/5.  The examiner also noted that repetitive-use testing revealed no additional loss of ROM, as the ROM values remained the same.  Hence, the Board finds no basis for a higher rating for that reason.  38 C.F.R. §§ 4.40, 4.45.  Although the Veteran's medical records note that he would undergo a total right knee replacement but for his morbid obesity, the August 2011 examination report reflects that the examiner noted that the Veteran had not lost the use of the right knee.  Hence, a higher rating is not warranted on that basis.  See 38 C.F.R. § 4.63.  The examiner also opined that the right knee was stable in all plains.  Thus, an increased separate rating is not warranted for instability.  Further, the scar residual of the arthroscopy was asymptomatic.

As set forth earlier, the Veteran is entitled to a staged rating for any part of the rating period where his right knee manifested with symptoms of greater severity.  The evidence of record shows that his right knee has manifested at the same rate of severity throughout the entire rating period.  Neither the examination reports nor the outpatient records reveal that it has manifested with ROM on flexion of 0 to 30 degrees or less, or on extension of 0 to -10 degrees or more.  Thus, there is no factual basis for a staged rating for any part of the period.  See O'Connell, 21 Vet. App. 89, 91-92; Fenderson, 12 Vet. App. 119.

The evidence of record, as set forth and discussed earlier in this decision, shows that the right knee was fully rated by the schedular rating criteria, which fully describe and account for the Veteran's reported symptomatology.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003-5260, 5003-5261.  The Veteran has not asserted any symptoms not anticipated by the rating criteria.  Hence, his right knee disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedualr basis.  38 C.F.R. § 3.321(b)(1).  Further, the evidence of record shows that the assigned rating for the period s indicated reasonably compensates the Veteran as far as is practical for his earning impairment due to the functional loss of the right knee.  38 C.F.R. § 4.1.
As noted in the Introduction, the issue of employability is a part of an increased rating claim.  See Rice, 22 Vet. App. 447.  The evidence of record reflects that the Veteran is retired due to the severity of his other disabilities, some of which are not service connected.  Nonetheless, the August 2011 knee examination report reflects that, while the right knee would preclude the Veteran from doing work that involved climbing or standing for prolonged periods, his disability did not preclude him from sedentary employment.  

The Board is aware of the Veteran's other disabilities, but the right knee is the sole disability before the Board in this decision.  Hence, the Board does not address a TDIU due to the combined impact of the Veteran's service-connected disabilities, to include on an extraschedular basis.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an increased rating for right knee osteoarthritis (instability) is denied.

Entitlement to an initial rating higher than 10 percent for right knee LOM on flexion is denied.


REMAND

The Veteran claimed entitlement to service connection for both his left knee and low back as due to his right knee.  The examiner at the December 2009 joints examination, however, did not address the issue of any causal or aggravating connection between the service-connected right knee and the left knee.  The same examiner rendered a negative nexus opinion on any causal connection between the right knee and low back but did not address whether the right knee aggravated the low back disability.  The Board notes that the RO examination request did not ask for an opinion on aggravation.  The same deficiency is reflected in the examiner's negative nexus opinion on any connection between the Veteran's service-connected diabetes mellitus and his heart disability.  The examiner rendered a negative opinion on causation but did not address aggravation.  The August 2011 diabetes mellitus examination report reflects that aggravation was also omitted by that examiner, all blocks, to include "none," were left unchecked.

The VA examiner who conducted the 2012 mental disorder rendered no diagnosis, which means the examiner concluded the Veteran does not have an acquired mental disorder.  Nonetheless, the examination report reflects no indication that the examiner was aware of the private evaluation of the Veteran where the examiner opined that the Veteran has a mood disorder not otherwise specified (NOS) due to his medical condition.  Thus, the Board needs additional medical input.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall send the claims file to the examiner who conducted the December 2009 joints examination.  Ask the examiner to opine whether there is at least 50-percent probability the Veteran's left knee disability is due to the service-connected right knee?  If the answer is, No, is there is at least 50-percent probability that the right knee worsens, that is-chronically worsens, the left knee?

Any opinion should be fully explained and the rationale provided.  If the requested opinion cannot be rendered, the examiner should explain why, or what additional information is needed to render the requested opinion.

The AOJ shall also ask the examiner to opine if there is at least 50-percent probability that the right knee, to include via altered gait mechanics, worsens, that is-chronically worsens, the low back disability?

Any opinion should be fully explained and the rationale provided.  If the requested opinion cannot be rendered, the examiner should explain why, or what additional information is needed to render the requested opinion.

2.  After the above is complete, send the claims file to the examiner who conducted the August 2011 diabetes examination.  Ask the examiner to opine if there is at least 50-percent probability that the service-connected diabetes mellitus aggravates-that is, chronically worsens, the Veteran's AF?  Ask the examiner to also explain the apparent contradictory findings of the August 2006 adenosine stress perfusion test, which indicated ischemic cardiomyopathy, and the August 2006 cardiac catheter that noted non-ischemic cardiomyopathy.

Any opinion should be fully explained and the rationale provided.  If the requested opinion cannot be rendered, the examiner should explain why, or what additional information is needed to render the requested opinion.

3.  After completion of the above, send the claims file to the examiner who conducted the 2012 mental examination.  Provide the examiner a copy of the private evaluation.  Ask the examiner to indicate any agreement or disagreement with the private evaluation and the reasons and explanation for any agreement or disagreement.  If the examiner opines that the Veteran does have an acquired mental disorder, is there is at least 50-percent probability that any diagnosed mental disorder is causally connected to any of the Veteran's service-connected disabilities-or all?  If so, which ones?  If the answer is, No, is there is at least 50-percent probability that either, or all, of service-connected disabilities aggravates-that is, chronically worsens, any diagnosed acquired mental disorder?

Please provide a full explanation for any and all opinions rendered. 

In the event the examiner who conducted either examination is no longer available, refer the claims file to an equally qualified examiner.

Should any substitute examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.

4.  After completion of all of the above, the AOJ shall re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


